Citation Nr: 1022177	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability (to include posttraumatic stress disorder (PTSD)).

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1968 to January 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2008 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).   

The issue in the matter of service connection for psychiatric 
disability was adjudicated as strictly one of service 
connection for PTSD.  In accordance with the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized 
to encompass all psychiatric disabilities diagnosed.

The matter of entitlement to service connection for residuals 
of shrapnel wounds is raised by the record (See November 19, 
2008 dated VA Form 9; i.e. "I am still carrying shrapnel"), 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  Notably, the Veteran's DD Form 214 shows 
he was awarded a Purple Heart.

The matter of service connection for a psychiatric disability 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the Veteran's first postservice year; and the 
preponderance of the evidence is against a finding that his 
current bilateral hearing loss disability is related to his 
service or to any event therein.  

2. Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to 
any event therein. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  A January 2008 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  This letter informed the Veteran 
of disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record and has 
not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment 
records have been secured.  The RO arranged for an 
examination (on behalf of VA) in April 2008.  The examination 
is adequate as it considered the evidence of record and the 
reported history of the Veteran, was based on an examination 
of the Veteran, noted pertinent history and all findings 
necessary for a proper determination in the matter, and the 
report explained the rationale for the opinion offered.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide 
an examination that is adequate for rating purposes).  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B. Factual Background

The Veteran's DD Form-214 reflects that his military 
occupation specialty in service was Armor Recon Specialist 
and that he served in combat.  

On January 1968 service entrance examination the Veteran's 
ears were normal on clinical evaluation; puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0
The Veteran's STRs, including his service entrance and 
separation examination reports, are silent for complaints, 
findings, treatment, or diagnosis relating to hearing loss or 
tinnitus.  

On November 1970 service separation examination the Veteran's 
ears were normal on clinical evaluation; puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
NA
0
0
LEFT
0
0
NA
0
0

Private medical records from May 1993 to April 2007 are 
silent for complaints of hearing loss or tinnitus.  

On April 1999 Employment Physical Examination, the Veteran's 
hearing in each ear was "OK."

On March 2003 commercial driver fitness examination the 
Veteran could hear a whisper at 20 feet in each ear.  The 
examination report is silent as to hearing loss and tinnitus.  

On February 2007 commercial driver fitness examination, the 
Veteran could hear a whisper at 20 feet with each ear.  The 
examination report is silent as to hearing loss and tinnitus.  

On April 2007 private examination the Veteran's hearing was 
found to be grossly intact.

In his December 2007 claim seeking service connection for 
hearing loss and tinnitus, the Veteran claimed each began in 
1969.  

In his November 2008 VA Form 9, the Veteran related that in 
Vietnam he was riding in a vehicle when a mine was remotely 
detonated underneath him and he was thrown from the vehicle.  
He noted he had ringing in his ears.  He stated that on 
service separation examination he did not complain of ringing 
in the ears as he did not want to stay behind to clear the 
matter up. 

On April 2008 examination (on behalf of VA) puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
60
LEFT
15
15
15
25
45

Speech audiometry revealed speech recognition ability of 94 
in each ear.  The Veteran complained of hearing loss and 
tinnitus.  The examiner noted that the Veteran's claims file 
was reviewed and that service separation audiometry revealed 
normal hearing bilaterally.  The Veteran reported that he was 
exposed to gunfire and explosions with his only hearing 
protection being a helmet.  He reported occupational noise 
exposure as a welder for 20 years with hearing protection and 
recreational noise exposure from hunting with occasional ear 
protection, and boating, and power tools with hearing 
protection.  The examiner noted the Veteran reported a 
constant tinnitus with an unknown date of onset and opined 
that the most likely etiology was the same cause as his 
hearing loss.  The examiner noted that the Veteran had some 
history of noise exposure outside of the military and that 
there was no record of hearing loss or complaint of hearing 
loss at the time of the Veteran's discharge.  She opined that 
"the hearing loss is not caused by or a result of acoustic 
trauma related to military service."    

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



        Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is diagnosed 
and was found on official (April 2008) audiometry.  He 
received a Purple Heart, and is entitled to the relaxed 
evidentiary standards provided under 38 U.S.C.A. § 1154(b); 
it is not in dispute that he was exposed to 
(gunfire/explosions) noise trauma in service.

The Veteran's STRs (including his service separation 
examination report) do not show a hearing loss disability.  
Furthermore, there is no evidence that SNHL was manifested in 
the first year following the Veteran's discharge from active 
duty.  Consequently, service connection for a hearing loss 
disability of either ear on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system 
under 38 U.S.C.A. § 1112) is not warranted.  To the extent 
that the Veteran's claim (indicating the onset of his hearing 
loss was in 1969) alleges hearing loss became manifest in 
service and has persisted since, such allegation is 
unsupported by, and is inconsistent with, the factual 
evidence of record, including normal hearing on separation 
and on employment physicals (including many years 
postservice).  There is no objective postservice evidence of 
continuity of hearing loss symptoms. 
Under these circumstances, what is required to establish 
service connection for the Veteran's hearing loss disability 
is that there must be competent evidence that such disability 
is causally related to his service/noise trauma therein.  

The record is silent for any competent (medical) evidence 
that relates the Veteran's current bilateral hearing loss to 
his service.  The only competent (medical) evidence in the 
record that specifically addresses the matter, the opinion of 
the April 2008 examiner, is to the effect that the Veteran's 
hearing loss was not caused by or a result of acoustic trauma 
related to military service.  The rationale for the opinion, 
in essence, is the Veteran had identifiable postservice 
etiological factors (postservice noise exposure) and that 
there was no hearing loss on service separation.  As the 
opinion is by a medical professional (who is competent to 
provide it), is based on a review of the record and interview 
of the Veteran, and includes rationale, it is probative 
evidence in the matter.  As there is no competent (medical) 
evidence to the contrary, it  is persuasive.    

It is also noteworthy that the earliest clinical notation of 
hearing loss was in 2008, more than 37 years after service.  
A lengthy time interval between service and the initial 
postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought is, of itself, a factor weighing against a finding 
that such disability is related to service.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service). 

The Veteran is not competent to establish by his own 
statements that his hearing loss disability is etiologically 
related to his service/noise trauma therein, as that is a 
complex medical question, and he is a layperson, lacking the 
requisite expertise to make such determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  The 
Board notes the relaxed evidentiary standards afforded under 
38 U.S.C.A. § 1154(b) do not obviate the requirement for 
service connection that there be competent medical evidence 
of a nexus between the current disability for which service 
connection is sought and the events occurring in combat.  See 
Collette, 82 F 3d. at 392 (1996).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit of the doubt rule does not apply; the claim must 
be denied. 

	Tinnitus

The Veteran alleges he has tinnitus as a result of exposure 
to noise trauma during service (in particular a landmine 
explosion).  It is not in dispute that he now has tinnitus 
(as the presence of such disability, in essence, is 
established by subjective complaints); it is capable of lay 
observation.  As was noted above, it is also not in dispute 
that the Veteran engaged in combat, and was exposed to the 
types of noise trauma associated with such service (including 
a landmine explosion).  However, tinnitus was not noted in 
service, or clinically noted at any time soon thereafter.  
Consequently, service connection for such disability on the 
basis that it became manifest in service and persisted is not 
warranted.  The Board notes the Veteran's accounts that he 
had the onset of tinnitus in service, and that it has 
persisted since but that he did not report it at separation 
examination because he did not wish to delay processing out 
from service.  In this regard, the Board recognizes that 
tinnitus is a disability that is capable (almost exclusively) 
of lay observation.  However, because there is no objective 
indication (or even suggestion) of hearing loss until the 
Veteran filed his claim of service connection for the 
disability (an intervening period of approximately 36 years), 
the Board finds the Veteran's recent accounts self-
serving/compensation-driven, and not credible.

Also weighing against the Veteran's claim is that there is 
competent evidence of a nexus between any current tinnitus 
and his service/noise trauma therein.  See Hickson, 12 Vet. 
App. at 253.  The only competent (medical) evidence that 
specifically addresses this matter, the April 2008 VA 
examiner's opinion, is to the effect that likely cause of the 
Veteran's tinnitus was what caused his hearing loss (which 
the Board, above, determined is not service connected).  

While the Veteran may be competent to establish by his own 
accounts that he experiences ringing in his ears (see Barr v. 
Nicholson, 21 Vet. App. 303 (2007)), because he is a 
layperson he is not competent to establish (based on his own 
opinion) that such disability is related to his service/noise 
exposure therein.  The matter of a nexus between current 
tinnitus and remote noise trauma is a medical question not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for tinnitus.  Therefore, the benefit 
of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service  connection for tinnitus is denied.


REMAND

While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).   

The Veteran served in combat, and received a Purple Heart. - 
In December 2007 he filed a claim of service connection for 
PTSD.  The May 2008 rating decision on appeal denied such 
claim.  A February 2008 letter from a private psychologist 
indicates that the Veteran has a diagnosis of Anxiety 
Disorder, Not Otherwise Specified (NOS).  To date the RO has 
only adjudicated and developed for appellate review the claim 
of service connection for PTSD.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009) the Court held (in essence) that the scope 
of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
is/are part and parcel of a service connection for PTSD 
claim.  In light of the diagnosis of an Anxiety Disorder, and 
as the RO has not developed or adjudicated the matter of 
service connection for psychiatric disability other than 
PTSD, the Board must remand this matter for such action.

Notably, the report of the Veteran's April 2008 VA 
psychiatric examination is inadequate for rating purposes.  
While the April 2008 examiner commented on certain PTSD 
symptoms that the Veteran exhibited, and opined that the 
Veteran did not meet the diagnostic criteria for PTSD, he did 
not explain what symptom(s) needed to establish such 
diagnosis were lacking.  Another VA psychiatric examination 
to obtain a medical opinion is necessary.    

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine the nature and 
etiology of all of his psychiatric 
disabilities, and in particular whether 
any psychiatric disability found is 
related to his service (was incurred or 
aggravated therein).  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  
Following examination of the Veteran, 
and review of his pertinent medical 
history the examiner should provide an 
opinion that responds to the following 
questions:

(a) Please identify (by medical 
diagnosis) each and every psychiatric 
disability entity the Veteran is shown 
to have.

(b) As to each psychiatric disability 
diagnosed, please indicate whether it 
is at least as likely as not (a 50% or 
greater probability) that such is 
related to (was incurred in or 
aggravated by) the Veteran's service?
(c) If PTSD is not diagnosed, the 
examiner must explain in detail why the 
criteria for establishing such 
diagnosis are not met.

2.  The RO should then readjudicate the 
claim of service connection for a 
psychiatric disability, to include PTSD 
(to encompass all psychiatric 
disability shown).  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand, in part, is to ensure compliance 
with the instructions of the Court in Clemons 23 Vet. App. 1 
(2009).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


